EXHIBIT 1 Information Concerning Reporting Persons and Their Executive Officers and Directors All persons named in this Exhibit 1 are French citizens, and Financière de Sainte-Marine is organized under the laws of France. 1.Mr. Vincent Bolloré Principal Business Address: Tour Bolloré 31/32 quai de Dion Bouton, 92800 Puteaux, France Principal Occupation:President of the Bolloré Group. 2.Financière de Sainte-Marine Financière de Sainte-Marine is ultimately controlled by Mr. Vincent Bolloré. Principal Business Address: Principal Business:Holding and acquisition of interests in companies. Chief Executive Officer:Cédric de Bailliencourt Principal Business Address: Tour Bolloré 31/32 quai de Dion Bouton, 92800 Puteaux, France Number of Common Shares owned of record:0 Principal Occupation:Chief Financial Manager of the Bolloré Group.
